Citation Nr: 0806374	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
prior to August 4, 2006, and in excess of 10 percent 
thereafter, for peripheral neuropathy of the right upper 
extremity.

2.  Entitlement to an initial compensable disability rating 
prior to August 4, 2006, and in excess of 10 percent 
thereafter, for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The veteran filed a claim in December 2001 of entitlement to 
service connection for traumatic arthritis of the neck, 
shoulders, back, and knees.  A review of the record reflects 
that the RO did not adjudicate entitlement to service 
connection for traumatic arthritis of the knees.  See March 
2003 RO Rating Decision.  As such, this issue is REFERRED to 
the RO for consideration. 


FINDINGS OF FACT

1.  Throughout this appeal, peripheral neuropathy of the 
right upper extremity is manifested by subjective complaints 
of numbness and tingling and objective evidence of decreased 
sensation; there is no objective evidence of decreased motor 
strength or limited motion secondary to peripheral 
neuropathy.

2.  Throughout this appeal, peripheral neuropathy of the left 
upper extremity is manifested by subjective complaints of 
numbness and tingling, and objective evidence of decreased 
sensation; there is no objective evidence of decreased motor 
strength or limited motion secondary to peripheral 
neuropathy.

3.  As of December 14, 2004, service connection is in effect 
for (1) post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling; (2) type II diabetes mellitus, 
evaluated as 20 percent disabling; (3) bilateral 
onychomycosis and tinea pedis secondary to diabetes mellitus, 
evaluated as 10 percent disabling; (4) left lower extremity 
peripheral neuropathy secondary to diabetes mellitus, 
evaluated as 10 percent disabling; (5) right lower extremity 
peripheral neuropathy secondary to diabetes mellitus, 
evaluated as 10 percent disabling; (6) coronary artery 
disease secondary to diabetes mellitus, evaluated as 10 
percent disabling; (7) left upper extremity peripheral 
neuropathy secondary to diabetes mellitus, evaluated as 10 
percent disabling; (8) right upper extremity peripheral 
neuropathy secondary to diabetes mellitus, evaluated as 10 
percent disabling; (9) mild limitation of motion of the right 
thumb, evaluated as noncompensable; and (10) right hand scar, 
evaluated as noncompensable.

4.  Disabilities of common etiology of diabetes mellitus 
combine to 60 percent, with a combined disability rating for 
all service-connected disabilities of 70 percent.

5.  The competent evidence of record demonstrates that the 
veteran's service-connected disabilities renders him unable 
to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no 
higher, for peripheral neuropathy of the right upper 
extremity has been met throughout the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8699-8615 (2007).

2.  The criteria for a 10 percent disability rating, and no 
higher, for peripheral neuropathy of the left upper extremity 
has been met throughout the appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8699-
8615 (2007).

3.  As of December 14, 2004, the criteria for a total 
disability rating based on individual unemployability due to 
service-connected disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to the veteran's claim of entitlement to TDIU, 
the Board is granting the appeal.  Thus, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the VCAA for this issue. 

Regarding the veteran's higher initial rating claims, the 
Board has carefully reviewed the claims folder and finds that 
letters dated in March 2005 and March 2006 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The March 2005 letter also expressly advised the veteran of 
the need to submit any evidence in his possession pertaining 
to his higher initial rating claims; it also informed him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice concerning a 
service connection claim must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, the RO granted service connection for 
peripheral neuropathy of the right and left upper extremities 
as secondary to type II diabetes mellitus; this action was 
taken as part of the RO's appellate review following the 
veteran's notice of disagreement with respect to the initial 
rating assigned to his type II diabetes mellitus.  See 
February 2005 RO Rating Decision (while veteran did not 
specifically claim these disabilities, it was inferred on his 
behalf based on VA examination notes).  In sum, the veteran's 
higher initial rating claims stem from disagreement with a 
service connection claim.  The notice requirements of Dingess 
are therefore applicable to the veteran's higher initial 
evaluation claims; the March 2006 letter provided such 
notice.

Both the March 2005 and March 2006 letters were sent to the 
veteran after the initial adjudication.  Nevertheless, the 
Board finds this error nonprejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in these letters fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a July 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  In Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating and an effective date 
has been made, § 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the veteran was 
afforded two VA examinations; at least one was for the 
specific purpose of rating the current severity of his 
bilateral upper extremity peripheral neuropathy.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Higher Initial Ratings for Bilateral Upper Extremity 
Peripheral Neuropathy

As an initial matter, the Board observes that the veteran's 
separate evaluations for peripheral neuropathy of the right 
and left upper extremities are rated under the same 
diagnostic code.  Moreover, as discussed below, the 
symptomatology for both disabilities has been identical 
throughout this appeal.  For these reasons, the Board will 
discuss entitlement to higher initial disability ratings for 
these disabilities together.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that there is 
no competent evidence that the veteran's service-connected 
peripheral neuropathy of the bilateral upper extremities 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

The veteran's service-connected peripheral neuropathy of the 
left and right upper extremities (both secondary to type II 
diabetes mellitus) have been rated as zero percent disabling 
by the RO prior to August 4, 2006, and 10 percent disabling 
thereafter, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8699-8615 (2007).  Diagnostic Code 8699 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. §§ 4.20, 4.27 (2007).  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  In the present case, the veteran's 
peripheral neuropathy has been rated analogous to neuritis of 
the median nerve.

Diagnostic Code 8615 provides for a 70 percent rating for 
complete paralysis of the major median nerve and a 60 percent 
rating for the minor median nerve with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  A 
50 percent rating is warranted for severe incomplete 
paralysis of the major median nerve; 40 percent is warranted 
for the minor median nerve.  Id.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
median nerve; 20 percent is warranted for the minor median 
nerve.  Id.  Finally, a 10 percent rating is warranted for 
mild incomplete paralysis of the major or minor median nerve.  
Id.

Major and minor refer to the veteran's handedness, with a 
higher rating sometimes available for a service-connected 
nerve disability affecting the veteran's dominant hand.  The 
term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a, Note.

The RO assigned separate 10 percent disability ratings 
effective August 4, 2006, the date of a VA examination, 
noting that the veteran demonstrated decreased pinprick 
sensation in addition to subjective complaints of numbness 
and tingling at this examination.  When evaluated in December 
2004, the veteran complained of numbness and tingling; 
however, unlike his August 2006 examination, no objective 
sensory loss was demonstrated.  He was diagnosed with new 
onset bilateral neuropathy of the upper extremities, mild, 
with subjective sensory symptoms and normal examination at 
this time.  The Board observes that the Note contained in 38 
C.F.R. § 4.124a, which provides for a mild, or at the most, 
moderate rating when "the involvement is wholly sensory," 
does not distinguish between subjective and objective sensory 
loss.  Resolving all doubt in favor of the veteran, the Board 
therefore concludes that the evidence demonstrates 
entitlement to 10 percent ratings for peripheral neuropathy 
of the right and left upper extremity for the period of this 
appeal prior to August 4, 2006.  38 U.S.C.A. § 5107 (West 
2002).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the evidence demonstrates 
entitlement to disability ratings in excess of 10 percent at 
any time during this appeal.  However, as the objective 
evidence of record reflects that the veteran's peripheral 
neuropathy of the bilateral upper extremities is manifested 
solely by mild sensory loss, the Board finds that he is not 
entitled to an initial rating in excess of 10 percent prior 
to or after August 4, 2006.  The Board notes that the veteran 
reported difficulty gauging grip at the August 2006 VA 
examination; such symptomatology may warrant a higher rating.  
However, the objective evidence revealed normal muscle tone 
and strength in both upper extremities, with no evidence of 
decreased motor strength or sensory ataxia.  The Board finds 
the objective clinical evidence more probative that the 
veteran's own subjective symptoms.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  There was also no evidence throughout this appeal 
of any symptomatology enumerated in the rating criteria above 
that might demonstrate entitlement to the maximum disability 
rating under Diagnostic Code 8615.

In light of the above, the Board concludes that the veteran 
is entitled to initial ratings of 10 percent, and no higher, 
for peripheral neuropathy of the left and right upper 
extremities under Diagnostic Code 8516.  Consideration has 
again been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation 
for either of the veteran's service-connected disabilities, 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disabilities to warrant consideration of 
alternate rating codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for initial 
ratings in excess of 10 percent for peripheral neuropathy of 
the left and right upper extremities.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In light of the Board's decision above, the veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of TDIU as of December 14, 2004.  In this 
regard, service connection is in place for the following 
disabilities as of December 14, 2004: (1) post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling; 
(2) type II diabetes mellitus, evaluated as 20 percent 
disabling; (3) bilateral onychomycosis and tinea pedis 
secondary to diabetes mellitus, evaluated as 10 percent 
disabling; (4) left lower extremity peripheral neuropathy 
secondary to diabetes mellitus, evaluated as 10 percent 
disabling; (5) right lower extremity peripheral neuropathy 
secondary to diabetes mellitus, evaluated as 10 percent 
disabling; (6) coronary artery disease secondary to diabetes 
mellitus, evaluated as 10 percent disabling; (7) left upper 
extremity peripheral neuropathy secondary to diabetes 
mellitus, evaluated as 10 percent disabling; (8) right upper 
extremity peripheral neuropathy secondary to diabetes 
mellitus, evaluated as 10 percent disabling; (9) mild 
limitation of motion of the right thumb, evaluated as 
noncompensable; and (10) right hand scar, evaluated as 
noncompensable.  The disabilities of common etiology of 
diabetes mellitus combine to 60 percent.  See 38 C.F.R. 
§§ 4.16, 4.25, 4.26 (2007).  The combined disability rating 
for all service-connected disabilities is 70 percent.  As a 
result, the schedular requirements for the assignment of a 
TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.  The veteran 
has not worked since March 2001.  At such time he was 
employed as a data collection technician, a job which 
involved lifting requirements; records show that he retired 
due to disability related to nonservice-connected 
disabilities of the knees and shoulders.  Although the 
veteran acknowledges that his knees and shoulders were the 
reason for his 2001 retirement and that these disabilities 
likely contribute to his current unemployability, he asserts 
that even if VA were to ignore the impact his knees and 
shoulders have on his employability, he remains unable to 
follow a substantially gainful occupation as a result his 
service-connected disabilities, particularly his PTSD.  See 
September 2005 Written Statement accompanying VA Form 9.  

The veteran has been evaluated multiple times throughout this 
appeal, most recently in August 2006.  A review of these 
records demonstrate that the veteran's service-connected PTSD 
renders him unable to secure and follow substantially gainful 
employment.  In this regard, an August 2006 VA PTSD 
examination report reflects that the veteran's social 
relationships are greatly restricted due to his PTSD.  This 
report also indicates that the veteran has a history of 
violence, and the examiner opines that the veteran is at 
significant risk for violence towards others if provoked or 
unsupported.  See also December 2004 VA Examination Report 
(veteran's irritability and becoming easily frustrated leads 
to a moderate degree of functional impairment secondary to 
PTSD that can affect getting into meaningful physical and 
sedentary employment); November 2003 VA Examination Report 
(history of violence, including an incident in which the 
veteran choked another man).  The Board finds that this 
evidence demonstrates that the veteran does not interact well 
with others and that he would likely have difficulty 
maintaining employment.  

In addition to the above, the August 2006 VA examiner opined 
that the veteran is unable to work due to such PTSD 
symptomatology as extreme irritability and mild paranoid 
ideation towards supervisors and the Federal Government.  
Finally, the August 2006 examiner assigned the veteran a 
Global Assessment Functioning (GAF) score of 45, noting 
moderate to severe symptomatology and stating that it was 
more likely than not that PTSD is directly and negatively 
impacting the veteran's psychosocial and occupational 
adjustments.  

In short, the competent evidence of record discussed above 
indicates that the veteran's service-connected PTSD is 
productive of some serious symptomatology which can be said 
to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) from December 
14, 2004.  The benefit sought on appeal is accordingly 
granted.






	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating of 10 percent, and no more, is granted 
for peripheral neuropathy of the right upper extremity for 
the period of this appeal prior to August 4, 2006, subject to 
the regulations controlling disbursement of VA monetary 
benefits; entitlement to an evaluation in excess of 10 
percent, for peripheral neuropathy of the right upper 
extremity, for any part of this appeal is denied.  

A disability rating of 10 percent, and no more, is granted 
for peripheral neuropathy of the left upper extremity for the 
period of this appeal prior to August 4, 2006, subject to the 
regulations controlling disbursement of VA monetary benefits; 
entitlement to an evaluation in excess of 10 percent, for 
peripheral neuropathy of the left upper extremity, for any 
part of this appeal is denied.  

Entitlement to TDIU is granted as of December 14, 2004, 
subject to the regulations controlling disbursement of VA 
monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


